Citation Nr: 1107363	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to initial disability ratings for residuals of right 
eye blunt trauma with macular scarring, evaluated as 10 percent 
disabling prior to April 21, 2008, and as 30 percent disabling 
from April 21, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from March 1995 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the above-
referenced Department of Veterans Affairs (VA) Regional Office 
(RO).  

By rating decision in April 2008, the RO increased the 10 percent 
rating to 30 percent, effective from April 21, 2008.  As a 
result, the issue on appeal for this matter is as listed on the 
first page of this decision.  Despite the grant of an increased 
initial disability rating for the Veteran's right eye disability, 
he has not been awarded the highest possible evaluation 
available.  As a result, he is presumed to be seeking the maximum 
possible evaluation and the claim remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to April 21, 2008, the competent medical evidence shows 
that Veteran's vision in his right eye was correctable to 20/80 
with full visual fields.  

2.  Since April 21, 2008, the competent medical evidence shows 
that Veteran does not have anatomical loss of his right eye or 
that there is a serious cosmetic defect in addition to loss of 
vision in his right eye.

3.  The Veteran's nonservice-connected left eye has visual acuity 
correctable to 20/20.  


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2008, the criteria for an 
initial disability rating in excess of 10 percent for residuals 
of right eye blunt trauma with macular scarring have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.383, 4.84a, DC 6079 (as in effect prior to December 
10, 2008). 

2.  For the period since April 21, 2008, the criteria for an 
initial disability rating in excess of 30 percent for residuals 
of right eye blunt trauma with macular scarring have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.383, 4.79, 4.80, 4.84a, DC 6074 (as in effect 
prior to December 10, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present appeal, the Veteran participated in the Benefits 
Delivery at Discharge Program (BDD) and filed his claim in August 
2005, prior to his discharge from service.  As part of the BDD 
program, he was provided with the information and evidence 
necessary to substantiate his claim.  Specifically, the agency of 
original jurisdiction (AOJ) notified the Veteran of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  The 
AOJ satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In correspondence dated in 
August 2005, the Veteran signed the notice letter indicating his 
understanding of the requirements, and that he had no additional 
evidence to substantiate his claim.  By the February 2006 rating 
action, the RO granted service connection for this disability and 
assigned a 10 percent disability rating.  Also, as previously 
noted, by the April 2008 rating action, the RO awarded a 
disability rating of 30 percent for the Veteran's right eye 
disability.  

Additional letters dated in April 2007 and May 2008, informed the 
Veteran of its duty to assist him in substantiating his increased 
rating claim under the VCAA, and the effect of this duty upon his 
claim.  The letters also informed him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  That said, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  The Veteran's 
claim for an initial higher rating for his right eye disability 
is such an appeal.  Dingess v. Nicholson, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the 
Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service and 
post-service treatment reports are of record and the Veteran was 
afforded a VA contract examination as part of his participation 
in the BDD program.  The  RO also obtained a VA examination in 
April 2008.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations are more than 
adequate, as they provide sufficient detail to rate the service-
connected right eye disability, including a thorough discussion 
of the effect of the Veteran's symptoms on his functioning. 

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating.  

Disabilities, which is based upon average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Turning to the evidence of record, in a February 2006 rating 
action, service connection was granted for right eye blunt trauma 
and a 10 percent disability rating was assigned under DC 6079, 
effective December 1, 2005.  The Veteran appealed the initial 
evaluation assigned.  In April 2008, the disability rating was 
increased to 30 percent, under DC 6074, effective April 21, 2008.  
Service connection is not in effect for the left eye.  

During the pendency of the appeal the criteria for rating eye 
disabilities was amended.  However, such amendments are only 
applicable to claims filed on or after December 10, 2008.  
Because the Veteran filed his claim prior to that time, the 
appeal will be considered under the old criteria.  73 Fed. Reg. 
66543 (November 10, 2008).  

Where only one eye is service-connected and the veteran is not 
blind in both eyes, the other eye is considered normal for rating 
purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-connected 
evaluation).  However, compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a result 
of nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected disability 
is not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.383(a).

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating,.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 
6061 to 6079.  The percentage evaluation will be found from Table 
V by intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 
6078, 6079 (as in effect prior to December 10, 2008).  

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 
6078 (as in effect prior to December 10, 2008).  

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual acuity 
in one eye is 20/100 and the other eye is 20/70; (3) corrected 
visual acuity in one eye is 20/200 in one eye and 20/50 in the 
other eye; (4) corrected visual acuity in one eye is 15/200 and 
20/50 in the other eye; (5) corrected visual acuity in one eye is 
10/200 and 20/40 in the other eye; (6) corrected visual acuity in 
one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of 
one eye and corrected vision to 20/40 in the other eye.  38 
C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (as in effect 
prior to December 10, 2008).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is anatomical loss of the eye or a serious cosmetic defect 
in addition to the total loss of vision.  38 C.F.R. § 4.80.

For the period prior to April 21, 2008

A September 2005 VA examination report shows the Veteran had a 
history of right eye injury in 1998 after being struck in the 
face by a board.  Examination at the time revealed a 10 percent 
hyphema of the right eye and a conjunctival laceration.  His 
vision was 20/80 in the right eye and 20/30 in the left eye.  
Currently, the Veteran continues to have complaints of distorted 
vision on the right as well as occasional floaters.  He uses soft 
contact lenses for visual correction.  Corrected distant visual 
acuity in the right eye was 20/80.  Corrected distant vision in 
the left eye was 20/20.  Pupils revealed mild anisocoria with the 
right pupil reactive from 7 to 5 mm and the left pupil reactive 
from 5 to 3 mm.  There was no evidence of afferent papillary 
defect.  Extraocular motility was full and intact in both eyes.  
Intraocular pressure measured by applanation was found to be 14 
in both eyes.  Visual fields to confrontation were full 
bilaterally.  

The lids, lashes, and lacrimals were within normal limits.  The 
conjunctivae were quiet and the corneas were clear with no 
evidence of scarring.  Anterior chambers were deep and quiet.  
The lenses were clear and the optic nerves were pink, sharp, and 
flat bilaterally.  The cup-disk ratio was 0.5 bilaterally with 
good neural rim.  Vessels and periphery were within normal limits 
in both eyes.  The right iris was mildly irregular and the right 
macula revealed a moderate amount of pigment stippling with an 
abnormal foveal light reflex.  The clinical assessment was blunt 
trauma to the right eye with resultant macular scarring.  

Applying the above diagnostic criteria to the facts of this case, 
the Board finds no basis to grant a higher disability rating for 
the Veteran's right eye disability prior to April 21, 2008.  
Because the above findings show visual acuity in the right eye is 
better than 20/200 with normal visual acuity in the nonservice-
connected left eye, a 20 percent rating is not warranted for the 
timeframe in question.  See DC 6077.  

Analogous ratings for visual impairment of the eye either are not 
applicable to the Veteran's case or do not offer a higher 
disability rating.  There is no evidence of visual field loss at 
any time or impairment of muscle function or diplopia.  See DCs 
6080, 6090 and 6092.  In addition, the Board finds that the 
record does not show active pathology of an unhealed injury 
relating to his right eye (DC 6009).  There are also no 
demonstrated active pathologies of uveitis (DC 6000), keratitis 
(DC 6001), scleritis (DC 6002), iritis (DC 6003), cyclitis (DC 
6004), choroiditis (DC 6005), retinitis (DC 6006), recent 
intraocular hemorrhage (DC 6007), or detached retina (DC 6008).  
38 C.F.R. § 4.84.  Thus, the Board finds that the criteria for a 
disability rating greater than 10 percent has not been met.  

For the period beginning on and after April 21, 2008

During VA examination on April 21, 2008, the Veteran reported 
that since his last examination in 2005, his vision had 
progressively worsened.  He stated that for the last two years 
the only way he could see out of his right eye was to wear two 
contact lenses stacked in that eye.  He complained of distortion 
in the right eye described as wavy lines.  The Veteran had no 
history of hospitalization, surgery, or periods of incapacitation 
and had not sought eye care since he was last seen in 2005.  
Corrected distant vision was counting fingers at 6 feet in the 
right eye.  Corrected vision in the left eye was 20/20.  

Goldman's visual testing showed the Veteran had right eye field 
loss to 75 degrees temporal, 75 degrees inferotemp, 55 degrees 
inferior, 45 degrees inferonas, 45 degrees nasal, 45 degrees 
superonas, 50 degrees superior, and 65 degrees superotemp.  The 
total loss was 455 degrees.  

There was no visual field defect, homonymous hemianopsia, or 
scotoma present.  Right eye pressure was 10 in the right eye and 
15 in the left eye.  There was trace nuclear sclerosis of the 
lens bilaterally.  Examination of the right eye revealed inferior 
bowing of the retina posteriorly with no clear holes or tears of 
overlying retina - there was some pigment mottling of the macular 
and thinning of the retina over staphyloma.  The optic nerve was 
pink, sharp and flat bilaterally with cup to disc 0.4-0.5 
bilaterally.  A summary of all eye problems, diagnoses, and 
functional effects include progressive posterior-inferior 
staphyloma of the right eye resulting in progressively high 
myopia related to the 1998 eye injury as well as age-related 
presbyopia, and bilateral trace nuclear sclerosis, neither of 
which are related to the service-connected injury.  

Based on these findings, the RO increased the evaluation for the 
Veteran's right eye disability to 30 percent effective April 21, 
2008 under DC 6074 based on 5/200 vision.  Notably, 30 percent is 
also the rating provided when the Veteran is blind in one eye, 
having only light perception but has 20/40 vision in the other 
eye.  See 38 C.F.R. § 4.84a, DC 6070.  However, this VA 
examination report is the only available evidence for the period 
beginning on and after April 21, 2008 and it does not support 
entitlement to an evaluation in excess of 30 percent.

As noted previously when only one eye's disability is recognized 
as entitled to compensation, the maximum evaluation for total 
loss of vision of that eye is 30 percent, unless there is 
anatomical loss of the eye or a serious cosmetic defect in 
addition to the total loss of vision.  See 38 C.F.R. § 4.80.  
Thus, the Veteran has the highest available schedular rating for 
his service-connected right eye disability under the pre-December 
10, 2008 criteria.

The April 2008 examination report does not indicate that the 
Veteran's residuals of right eye blunt trauma cause any type of 
visible disfigurement and the Veteran does not have anatomical 
loss of his right eye.  The best corrected visual acuity of his 
left eye has consistently been recorded as 20/20 and would in any 
event be considered to be 20/40 because it is not service 
connected.  Although it appears that the Veteran may currently 
have only light perception in his right eye, this is encompassed 
in the criteria for the 30 percent rating presently in effect.

Since the Veteran is currently receiving the highest rating 
available for loss of vision in one eye, absent disfigurement or 
anatomical loss of the eye, he could receive a higher rating only 
if he met the criteria for extraschedular evaluation.

Extraschedular Consideration & Conclusion

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is 
in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  Therefore, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which may 
be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular standards 
and the Board has been similarly unsuccessful.  As discussed 
above, there are higher ratings available for the Veteran's 
service-connected right eye injury residuals, but the required 
manifestations have not been shown in this case.  Moreover, there 
is no evidence that the Veteran's right eye has required 
hospitalization at any pertinent time during this appeal, and VA 
examinations are void of any finding of exceptional 
symptomatology beyond that contemplated by the schedule of 
ratings.  Therefore, the Board finds that there is no evidence to 
show that the application of the regular rating schedule is 
impractical.  Accordingly, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the Board has carefully considered the Veteran's 
contentions.  However, inasmuch as the objective evidence does 
not otherwise substantiate the subjective complaints, his 
assertions do not suffice to assign higher ratings for his right 
eye disability.  The current level of disability shown is 
encompassed by the ratings assigned and, with due consideration 
to the provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under consideration, 
and there is no basis for the assignment of further staged 
ratings under the Fenderson case.  

Consequently, the criteria for the assignment of initial 
disability ratings in excess of 10 percent prior to April 21, 
2008, and in excess of 30 percent since April 21, 2008 are not 
met.  The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of right eye blunt trauma with macular scarring prior 
to April 21, 2008 is denied. 

An initial disability rating in excess of 30 percent for 
residuals of right eye blunt trauma with macular scarring since 
April 21, 2008 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


